DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on March 16, 2022 are entered into the file. Currently, claims 1, 6 and 7 are amended; claims 12-13 are withdrawn; resulting in claims 1-11 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation reciting “received in the slot of a baffle…” is indefinite as it is unclear if “a baffle” refers back to the baffle recited in claim 1 or to a new and different baffle. 
Furthermore, it is not clear what is meant by the limitation “the baffle absorbs light from the coherent light source in planes outside of the light-conducting core layer of the multilayered identification card” regarding the structure of the baffle. It is not clear if this limitation is intended to convey a specific material used for the baffle to be able to perform in the manner claimed. Additionally, it appears to further limit the intended use of the baffle recited by claim 1 rather than recite a structural feature of the baffle. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 11, due to the amendment made to lines 5-7 reciting “the light-conducting core layer extending across an entire length, and being exposed along an entire perimeter, of the multilayer card” of independent claim 1,  dependent claim 11 is no longer further limiting. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 6, 7, 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mercier (US 2015/0224811) in view of Cruikshank et al. (US 2006/0249951) and further in view of Predescu et al. (US 6,641,035).
Regarding claims 1, 2, 3, 10 and 11, Mercier teaches a secure laminate (100; multi-layered identification card), such as an identification card, comprising a core layer with one or more security elements thereon (Abstract, [0038-0048]). When light is emitted into the core layer of the secure laminate, the light impacts one or more of the security elements and is re-radiated back out of the core layer, thus indicating that the secure laminate is authentic (Abstract, [0038-0048]). The secure laminate is comprised of a transparent or translucent core layer (204; light-conducting core layer) extending across the entire length of the secure laminate as shown in the figures, and two outer layers (208a, 208b; first opaque layer, second opaque layer) on either side of the transparent or translucent core layer (Figure 1-3, [0038-0048]). The transparent or translucent core layer (204; light-conducting core layer) comprises security elements (108; selectively visible image) printed on the surface using photoluminescent inks, such that the security elements are visible when the side edge of the card is illuminated by a light source ([0042-0046]). The two outer layers (208a, 208b; first opaque layer, second opaque layer) are comprised of a transparent or translucent polymer layer such as PVC or PET, wherein the surfaces of the two outer layers (208a, 208b; first opaque layer, second opaque layer) that interface with the core layer are coated with a reflective material enabling the two outer layers (208a, 208b; first opaque layer, second opaque layer) to contain and reflect light within the core layer ([0040]). Mercier teaches that it is essential that the material chosen for the two outer layers (208a, 208b; first opaque layer, second opaque layer) is chosen such that the two outer layers (208a, 208b; first opaque layer, second opaque layer) are opaque/reflective to the light of the illuminating source and the opacity/reflective coefficient by the wavelength of the re-radiated luminescent light from the security element is so high that most the re-radiated light will reflect inside the core layer until finally exiting through the edge of the core layer ([0040]).  The light source or illumination light (coherent light source) used to illuminate the side edge of the secure laminate can be of a particular wavelength, ambient light, or some other source of white light ([0048]). 
Mercier does not expressly teach that a first protective layer and a second protective layer are present as the outer surfaces of the secure laminate. Cruikshank et al. teaches a multilayer security document such as an identity card, with an ultraviolet authentication feature, wherein the identity card is comprised of a second transparent layer; an opaque layer underlying the second transparent layer; a transparent core polymer substrate underlying the second transparent layer; a second opaque layer underlying the transparent core polymer substrate; and a first transparent layer underlying the second opaque layer (Figure 2A-D; 0036, 0047-0052]). The first and second transparent layers are protective layers ([0036, 0047-0052]). Cruikshank et al. teaches that the identity card  can be preprinted with information (indicia) on at least one of the opaque layers or the inner surface of the outer transparent layers ([0037-0053]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secure laminate taught by Mercier to include the outer protective layers of the multilayer security document taught by Cruikshank et al. to provide protection to the secure laminate from environmental elements. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the indicia on one of the opaque layers taught by Cruikshank et al. on the two outer layers of the secure laminate taught by Mercier to further enhance the security features of the secure laminate. 
Mercier and Cruikshank et al. do not expressly teach that the light source comprises a baffle that includes a slot wide enough to receive the card. Predescu et al. teaches a card that carries information and a card reader, wherein the card is made of a fluorescent material that when receiving light, emits light in the visible spectrum (Abstract, col. 2 Ln. 38- col. 5 Ln.35). The card reader has a UV lamp for illuminating the card and further includes a bezel (20; baffle) made of molded plastic, the bezel includes a recess (slot) to hold the card and direct the card to the light source (Figure 1, col. 2 Ln. 38- col. 5 Ln.35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the light source of the secure laminate taught by Mercier in view of Cruikshank et al. to include a bezel holder for ease in holding the card and correctly directing it to the light source. 
Regarding claim 6, Mercier in view of Cruikshank et al. and Predescu et al. teach all the limitations of claim 1 above. The limitation reciting “received in the slot of a baffle, the baffle absorbing light from the coherent light source in planes outside of the light-conducting core layer of the multi-layered identification card” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Mercier in view of Cruikshank et al. and Predescu et al. discloses the claimed structure as described in the rejection above.
Regarding claim 7, Mercier in view of Cruikshank et al. and Predescu et al. teach all the limitations of claim 1 above, and Mercier further teaches that the transparent or translucent core layer (204; light-conducting core layer) has a thickness of approximately 0.2mm-0.6mm ([0038]), converting to 7.87mil-23.6mil. which overlaps with the claimed range of “a thickness of 10 mils”. It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the art, a prima facie case of obviousness exists. See MPEP 2144.05 (I). 
Regarding claim 9, Mercier in view of Cruikshank et al. and Predescu et al. teach all the limitations of claim 1 above, and Mercier further teaches that the transparent or translucent core layer (204; light-conducting core layer) has a thickness of approximately 0.2mm-0.6mm, and each of the two outer layers (208a, 208b; first opaque layer, second opaque layer) have a thickness of approximately 0.1mm-0.4mm  ([0038]). The total thickness would be approximately 0.4mm-1.4mm, which converts to 15mil-55mil, which overlaps with the claimed range of “approximately 30mils”. It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the art, a prima facie case of obviousness exists. See MPEP 2144.05 (I). 

Claims 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mercier (US 2015/0224811) in view of Cruikshank et al. (US 2006/0249951), Predescu et al. (US 6,641,035) and further in view of Jones et al. (US 2015/0085285).
Regarding claims 4 and 5, Mercier in view of Cruikshank et al. and Predescu et al. teach all the limitations of claim 1 above, however, the references do not expressly teach that at least one of the two outer layers (208a, 208b; first opaque layer, second opaque layer) are provided with perforated image or text formed by multiple perforations within the layer, wherein the perforations have a diameter greater than 0.012”. 
Jones et al. laminar assembly  having a unidirectional watermark that is visible when light is directed to a first side of the laminar assembly but is not visible when light is directed to a second side of the laminar assembly as shown in Figures 1 through 4 ([0054-0060]). The laminar assembly (multi-layered identification card) comprising a first optically transparent layer (522; first protective layer); a first optically opaque layer (506; first opaque layer) underlying the optically transparent layer (522; first protective layer); an optically transparent inner layer (502; light-conducting core layer) underlying the first optically opaque layer (506; first opaque layer); a second optically opaque layer (510;second opaque layer) underlying the optically transparent inner layer (502; light-conducting core layer) and a second optically transparent layer (524; second protective layer) underlying the second opaque layer (Figure 5A, [0061-0071]).  Jones et al. teaches that the first optically opaque layer (506; first opaque layer) comprises a plurality of thru-holes (514; perforated image or perforated text) in the form of one or more fixed or variable images, shapes, designs, textual groupings, or any combinations thereof ([0063-0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the two outer layers (208a, 208b; first opaque layer, second opaque layer) in the secure laminate taught by Mercier in view of Cruikshank et al. and Predescu et al. to include a plurality of thru-holes (514; perforated image or perforated text) as taught by Jones et al. to form one or more fixed or mixed images, shapes, designs, textual groupings, or any combinations thereof and further enhance the security features of the secure laminate. 
Regarding claim 8, Mercier in view of Cruikshank et al. and Predescu et al. teach all the limitations of claim 1 above, and Mercier further teaches that the transparent or translucent core layer (204; light-conducting core layer) is comprised of a clear sheet of polycarbonate and the two outer layers (208a, 208b; first opaque layer, second opaque layer) are comprised of an opaque sheet of plastic or polymer, including by not limited to PVC and PET ([0039-0040]). The references do not expressly teach that the two outer layers (208a, 208b; first opaque layer, second opaque layer) are comprised of polycarbonate. 
However, Jones et al. laminar assembly  having a unidirectional watermark that is visible when light is directed to a first side of the laminar assembly but is not visible when light is directed to a second side of the laminar assembly as shown in Figures 1 through 4 ([0054-0060]). The laminar assembly (multi-layered identification card) comprising a first optically transparent layer (522; first protective layer); a first optically opaque layer (506; first opaque layer) underlying the optically transparent layer (522; first protective layer); an optically transparent inner layer (502; light-conducting core layer) underlying the first optically opaque layer (506; first opaque layer); a second optically opaque layer (510;second opaque layer) underlying the optically transparent inner layer (502; light-conducting core layer) and a second optically transparent layer (524; second protective layer) underlying the second opaque layer (Figure 5A, [0061-0071]).  Jones et al. further teaches that the layers of the laminar assembly (multi-layered identification card) are formed of a polymeric material, such a polycarbonate, and an example is described wherein the first and second optically transparent layers (522, 524; first and second protective layer)  are formed of a clear polycarbonate LE, the first and second optically opaque layers (506, 510; first and opaque layer) are formed of white polycarbonate and the optically transparent inner layer (502; light-conducting core layer) is formed of a clear polycarbonate ([0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the opaque sheet of plastic or polymer of the two outer layers (208a, 208b; first opaque layer, second opaque layer) of the secure laminate taught by Mercier in view of Cruikshank et al. and Predescu et al. to include the white polycarbonate polymeric material as taught by Jones et al. as Mercier teaches that the two outer layers (208a, 208b; first opaque layer, second opaque layer) can be comprised of any opaque polymeric sheet, which reasonably includes the white polycarbonate taught by Jones et al. 

Response to Arguments
Response-Drawings
The previous objection to the drawings for failing to comply with 37 CFR 1.84(p)(5) is overcome by Applicants amendment to the drawings to remove reference number 222 in Figure 3 in the response filed 03/16/2022. 

Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is overcome by Applicants amendments in the response received 03/16/2022.

Response-Claim Rejections - 35 USC § 102 and 103
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In light of the Applicants amendments to claim 1, the previous primary references to Jones et al., Cruikshank and Lim are no longer used as primary reference in the rejections presented above. A new primary reference to Mercier is used in the above rejections in combination with Cruikshank et al. and Predescu et al. to meet the new combination of features required by independent claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785